Citation Nr: 0205933	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  98-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Outpatient Clinic in Baton 
Rouge, Louisiana


THE ISSUE

Eligibility to Class III outpatient dental treatment pursuant 
to 38 C.F.R. § 17.161(g).

[The issues of service connection for bilateral hearing loss 
and tinnitus are the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 decision of the Baton 
Rouge, Louisiana, Veterans Affairs (VA) Outpatient Clinic.  
The Outpatient Clinic denied entitlement to outpatient dental 
treatment on an adjunct basis.


REMAND

In April 1998, the Board remanded the claim for additional 
development and adjudicative actions.  The additional 
development has been completed , however, the adjudicative 
action of issuing a supplemental statement of the case has 
not been completed.  The veteran must have an opportunity to 
review the supplemental statement of the case and submit 
additional argument and evidence if he so desires.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board is aware that the VA Regional Office in New 
Orleans, Louisiana, attempted to have the Outpatient Clinic 
issue a supplemental statement of the case but was 
unsuccessful.  In order to provide the veteran with due 
process, the Board must remand the claim for issuance of a 
supplemental statement of the case.

Accordingly, the case is hereby REMANDED to the Outpatient 
Clinic in Baton Rouge, Louisiana, for the following action:

The Outpatient Clinic should issue a 
supplemental statement of the case 
addressing the claim for eligibility to 
Class III outpatient dental treatment.  
The supplemental statement of the case 
should include all current relevant law 
and regulations pertaining to the claim.  
The veteran must be given a reasonable 
time to respond to the supplemental 
statement of the case with additional 
evidence and/or argument.  Thereafter, 
the case, including all relevant 
dental/medical/medical administrative 
folders, should be returned to the Board 
for appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


